HASTIE, Circuit Judge
(concurring in part and dissenting in part).
I would affirm the judgment of the district court in its entirety.
In my view a jury question as to liability was presented and the verdict was warranted by the evidence pro and con that was introduced at trial on the vigorously contested contention that the harmful drug in question was marketed before the completion of adequate investigation, testing and experimentation to determine its side effects. Therefore, I *153find it unnecessary to resolve my serious concern about alleged errors in connection with other claimed bases of liability.
However, I dissent from the holding that the district court erred in its disposition of the matter of punitive damages. In my judgment, the trial judge properly viewed the evidence concerning the character and extent of the defendants’ fault as inadequate to permit the submission of a claim for punitive damages to the jury, this procedure to be validated by a requested amendment of the complaint before the jury retired.